We find the evidence of bruises on the neck and arm of the victim, the brutal nature of the assault, and the victim’s testimony of the pain suffered as a result of the attack to be sufficient proof that the victim suffered a “physical injury” (Penal Law § 10.00 [9]; People v Wainwright, 123 AD2d 894; People v Goico, 122 AD2d 576, lv denied 68 NY2d 812; People *962v Fasano, 112 AD2d 791) sufficient to sustain a charge of assault in the second degree (Penal Law § 120.05 [6]).
Based upon our independent review of the record, we also conclude that the court’s determination of guilt as to the sexual abuse and assault charges was not contrary to the evidence, and we affirm those convictions (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from judgment of Onondaga County Court, Cunningham, J. — sexual abuse, first degree, and other charges.) Present — Denman, J. P., Green, Pine, Balio and Davis, JJ.